Citation Nr: 0321250	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  94-08 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a right distal fibula fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active service from July 1980 to June 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Waco Regional Office (RO), which granted service 
connection for residuals of a right distal fibula fracture.  
The initial rating of 20 percent is at issue.  Also, the 
veteran is appealing the denial of service connection for a 
low back disability.

The Board notes that the matter of an increased rating for 
residuals of a right distal fibula fracture has been remanded 
for further evidentiary development on two occasions.  Upon 
review of the record, the Board concludes that the mandates 
of the latter remand of December 2000 have been accomplished 
satisfactorily.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

The veteran's residuals of a right distal fibula fracture are 
manifested by no more than minimal right ankle limitation of 
motion and subjective complaints of pain.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 20 percent for the veteran's service-connected 
residuals of a right distal fibula fracture have not been met 
at any time during the pendency of this appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 5299-5262 (2002).





REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased rating for 
residuals of a right distal fibula fracture.  The discussions 
in the rating decision, statement of the case, supplemental 
statements of the case, and March 2001 letter have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
March 2001 letter, the veteran was advised of the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes VA 
and private medical records and a pertinent VA medical 
examination report.  As the record shows that the veteran has 
been afforded a VA examination in connection with his claim, 
the requirements of 38 C.F.R. § 3.159(c)(4) (2002) have been 
met.  Significantly, no additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Discussion

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of a right distal 
fibula fracture warrant a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99." Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned. The additional code is 
shown after a hyphen. Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous. 38 C.F.R. § 4.20.

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  When a veteran has separate 
and distinct manifestations attributable to the same injury, 
however, he or she should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability. To do otherwise would be error as 
a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992). However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).

The veteran's service-connected residuals of a right distal 
fibula fracture have been rated by the RO under the 
provisions of Diagnostic Code 5299-5262.  Under Diagnostic 
Code 5262, slight knee or ankle disability resulting from 
impairment of the tibia or fibula is evaluated as 10 percent 
disabling; a moderate knee or ankle disability is evaluated 
as 20 percent disabling; while a marked knee or ankle 
disability is evaluated as 30 percent disabling, and a 
disability productive of nonunion.  With loose motion that 
requires a brace, a 40 percent evaluation is assigned.  

On June 1993 VA orthopedic examination, the examiner 
indicated that there was no evidence of disease of the right 
ankle.  An X-ray study report of the right ankle dated in 
July 1993 revealed a cartilaginous extension medially of the 
distal right fibula that was possibly related to remote 
trauma.  No other osseous or joint abnormalities were noted 
otherwise.

On July 1996 VA orthopedic examination, the examiner noted a 
normal gait pattern and no difficulty moving on and off of 
the examining table.  Range of motion of the right ankle was 
from zero to 65 degrees of plantar flexion and from zero to 
18 degrees of extension.  The examiner diagnosed residuals of 
a right distal tibia and fibula fracture.  The examiner found 
no evidence of neurologic or vascular deficits secondary to 
the fracture, but there was some atrophy of the right calf 
that caused some weakness and fatigue.  

On April 2001 VA orthopedic examination, the veteran reported 
that he could stand for no longer than 35 minutes or walk two 
blocks before the right ankle began to swell.  On objective 
examination, however, the examiner noted no pertinent 
pathology on examination or in any of the examination reports 
on record.  As well, there was no objective evidence of any 
of the symptoms of which the veteran complained.  
Furthermore, no pain was evident on examination.  The veteran 
resisted passive dorsiflexion of the right ankle, and it did 
not appear that he was cooperating with the examiner.  
Moreover, right ankle active dorsiflexion was to 5 degrees, 
and active plantar flexion was to 30 degrees on the right.  
The examiner diagnosed an old healed fracture of the right 
distal fibula and calcification of the right distal 
interosseous ligament consistent with an old ligamentous 
injury.

Pursuant to the above medical information, a 30 percent 
evaluation under Diagnostic Code 5262 is not warranted.  A 30 
percent evaluation would entail a marked knee or ankle 
disability, and such has not been shown.  On April 2001 VA 
medical examination report, the examiner diagnosed an old 
healed fracture of the right distal fibula and calcification 
of the right distal interosseous ligament consistent with an 
old ligamentous injury, and marked disability was not shown.  
Indeed, the examiner suggested that the veteran was 
exaggerating his right lower extremity disability.  The Board 
notes that prior examination reports revealed distant trauma 
and no evidence of severe or even moderate disability.

Diagnostic Code 5270 is inapplicable because it pertaining to 
ankylosis of the ankle, and ankylosis of the veteran's right 
ankle has not been shown or claimed.  Similarly Diagnostic 
Code 5272 is not for application because it pertains to 
ankylosis of the subastragalar or tarsal joint, and such 
disability has not been shown objectively or complained of 
subjectively.

Diagnostic Code 5273 pertaining to malunion of the os calcis 
or astragalus is not relevancy to this analysis because this 
type of malunion has neither been found nor alleged.  
Diagnostic Code 5274 pertains to compensation for 
disabilities resulting from astragalomectomies.  This 
diagnostic code is not applicable because the veteran has not 
undergone an astragalomectomy.  

Under Code 5271, which pertains to limited motion of the 
ankle, a 10 percent disability rating is warranted for 
moderate limitation of motion of the ankle and a 20 percent 
disability rating is warranted for marked limitation of 
motion of the ankle.  38 C.F.R. § 4.71a.  Normal ankle range 
of motion is from 0 to 20 degrees of dorsiflexion, and from 0 
to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate 
II.  This code does not provide a higher rating than the 20 
percent already in effect.  Moreover, a rating under 
Diagnostic Code 5271 in conjunction with a rating under 
Diagnostic Code 5299-5262 would constitute prohibited 
pyramiding as any right ankle limitation of motion would be 
taken into account when assessing an appropriate disability 
rating under Diagnostic Code 5262, which pertains to ankle 
disability generally.  38 C.F.R. § 4.14; Esteban, supra.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  None of 
the above symptomatology has been objectively found.  Thus, 
additional compensation under the foregoing criteria is 
inapplicable and would, in any event, amount to pyramiding.  
38 C.F.R. § 4.14; Esteban, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service connected 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

An evaluation in excess of 20 percent for residuals of a 
right distal fibula fracture is denied.


REMAND

The veteran's complaints of back pain are noted in the 
service medical records, and low back strain was diagnosed 
during service.  Because the record contains no medical 
opinion regarding a nexus between any current low back 
disability and service, a VA medical examination must be 
scheduled.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran must be scheduled for a 
VA orthopedic examination.  The examiner 
is asked to diagnose all low back 
disabilities, if any, and to provide an 
opinion regarding the etiology of any low 
back disability diagnosed.  A rationale 
for all opinions should be provided, and 
the examiner is asked to review the 
claims file prior to examining the 
veteran.

2.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall, supra.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



